Case 8:18-cv-03222-PWG Document 1 Filed 10/17/18 Page 1 of 8

E¢

ln the District Court of the United States -` '
For the Southern District of Maryland § '

b _'=i

Henry Saunders, | Case No
Petitioner § mm 18 C`! 5 2 YZ
v. |
|
CAPITAL ONE BANK |
Stephen Crawford, CFO |
Respondents |

COMPLAINT
TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

NATURE OF ACTION

l. This is an action for damages brought by an individual Petitioner
for Respondent's violations of the Fair Debt Collection Practices
Act, 15 U.S.C. § 1692, et seq., (hereinafter "FDCPA"), Which
prohibit debt collectors from engaging in abusive, deceptive, and
unfair practices

2. Petitioner seeks to recover monetary damages for Respondent's
violation of the FDCPA, and to have an Order or injunction issued
by this Court preventing Respondent’s from continuing its

violative behaviors.

1 f8
o %7

Case 8:18-cv-03222-PWG Document 1 Filed 10/17/18 Page 2 of 8

. Service may be_made upon Respondent’s in any other district in

vvhich it may be found pursuant to 29 U.S.C. § ll32(e)(2).

JURISDICTION AND VENUE

. Jurisdiction of this Court arises under l5 U.S.C. § 1692k(d), 28
U.S.C. § 1331, and 28 U.S.C. § 1337.
. Venue is proper before this Court pursuant to 28 U.S.C. § 139l(b),
where Respondent’s transacts business in this district
. This matter is a Federal Question and is an enforcement action
under 15 U.S.C. § l692k, the private right of action statute of the
FDCPA.
. The FDCPA is the gn_ly law that the Petitioner relies on and it
alone governs this enforcement action.
. Take Judicial Notice that the language of this case vvill be the Plain
Writing Act of 201().
. Tal<e Judicial Notice that CAPITAL ONE BANK is not registered
to do business in the State of Maryland. (See Exhibit A)

Take Judicial Notice that any exhaustive or protractive

litigation Will cause additional damages to be issued.

PARTIES

11. Henry Saunders ("Petitioner'), in propria persona, non pro se, a

private civilian citizen of the United States, an Maryland national.
Private member of and heir to its posterity by virtue of his

20f8

%1

12.

13.

14.

15.

16.

Case 8:18-cV-03222-PWG Document 1 Filed 10/17/18 Page 3 of 8

citizenship The unincorporated union state of l\/[aryland, without
the United States. Residing within and upon a non-military
occupied private estate and is the creditor.

CAPITAL ONE BANK ("Co-Respondent") is an entity, who at all
relevant times was engaged, by use of the mails and telephone, in
the business of attempting to collect a "debt" from the Petitioner,
as defined by 15 U.S.C. § 1692a(5).

Stephen Crawford, CFO, ("Co-Respondent") is an agent of
CAPITAL ONE BANK, who at all relevant times was engaged,
by use of the mails and telephone, in the business of attempting to
collect a "debt" from the Petitioner, as defined by 15 U.S.C. §
1692a(5).

Respondents are a "debt collector" as defined by 15 U.S.C. §
1692a(6).

FACTUAL ALLEGATIONS

Petitioner obligated, or allegedly obligated, to pay a debt owed or
due, or asserted to be owed or due a creditor other than
Respondents.

Petitioner’s obligation, or alleged obligation, owed or due, or
asserted to be owed or due an alleged creditor other than the
Respondents, arises from a transaction in which the money,

property, insurance, or services that are the subject of the

3of8

Case 8:18-cv-03222-PWG Document 1 Filed 10/17/18 Page 4 of 8

transaction were incurred primarily for personal, family, or
household purposes and Petitioner incurred the obligation, or
alleged obligation, owed or due, or asserted to be owed or due a
creditor other than the Respondents.

17.Co-Responder1ts use instrumentalities of interstate commerce or
the mails in a business the principal purpose of which is the
collection of debts, and/or regularly collects or attempts to collect,
directly or indirectly, debts owed or due, or asserted to be owed or
due another.

18. ln connection with the collection of an alleged debt, CAPITAL
ONE BANK, on or around August 15, 2018, sent a letter and bill
to Petitioner, and at such time, claiming that Petitioner owed an
alleged debt to CAPITAL ONE BANK.

19. Petitioner mailed Co-Respondents a 15 USC § 1692 FDCPA
demand for verification and validation of an alleged debt. (Exhibit
B)

20. Co-Respondents did not provide Petitioner with the requested
verification and validation of the alleged debt as required by the
FDCPA. (15 USC § 1692g).

21 . Petitioner requested by affidavit that Notary Public for the State of
Maryland, Oluwafemi Ijiti, mail under Notary Seal a follow-up
communication to CAPITAL ONE BANK CFO and CAPITAL

4of8

"//3

Case 8:18-cv-03222-PWG Document 1 Filed 10/17/18 Page 5 of 8

ONE BANK with assessed damages again requesting a response
(Exhibit C)

22. On September 21, 2018 (Co-Respondents) CAPITAL ONE
BANK CFO and CAPITAL ONE BANK received the follow-up
communication which requested a response within ten (10) days
from receipt of aforesaid follow-up. lf more time was needed to
respond to Notary Public, Co-Respondents had to submit a written
request to Notary Public within three (3) days of receiving
aforesaid follow-up. (Exhibit C)

23. As of Friday, October 5, 2018, neither CAPITAL ONE BANK
nor CAPITAL ONE BANK CFO has responded to Notary
Public’s Presentment on behalf of Petitioner, and as a result have
acquiesced and stipulated to Petitioner’s assessments as stated in
said Presentment.

24. Notary Public issued to Petitioner a Certificate of Protest,
verifying and acknowledging Co-Respondents intentional
dishonor ofNotary’s Presentment. (Exhibit D)

25. Co-Respondents actions constitute conduct highly offensive to a
reasonable person, and as a result of Co-Respondents violations of
the FDCPA, Co-Respondents are liable to Petitioner for
Petitioners actual damages, statutory damages, exemplary

damages, and costs and attorney's fees.

COUNT l-FDCPA

50f8

Case 8:18-cv-03222-PWG Document 1 Filed 10/17/18 Page 6 of 8

26. Petitioner repeats and re-alleges each and every allegation
contained above.
27. Co-Respondents aforementioned conduct violated one or more

provisions of the FDCPA.

WHEREFORE, Petitioner moves for relief and judgment, as follows:

a) Adjudging that Co-Respondents violated the FDCPA;

b) Affirming Notary Public’s Certificate of Protest against Co-
Respondents

c) Awarding Petitioner statutory damages, pursuant to 15 U.S.C. §
1692k, in the amount of $3,543,339.00 against CAPITAL ONE
BANK;

d) Awarding Petitioner statutory damages, pursuant to 15 U.S.C. §
16921<, in the amount of $3,543,339.00 against Stephen Crawford,
CAPITAL ONE BANK CFO;

e) Awarding Petitioner’s Credit Report reflecting a zero ($0.00)
balance and any and all negative remarks deleted;

f) Awarding Petitioner actual damages, pursuant to
15 U.S.C. § 1692k;

g) Awarding Petitioner reasonable attorneys' fees and costs incurred
in this action;

h) Awarding Petitioner any pre-judgment and post-judgment interest
as may be allowed under the law;

6of8

£»/§;

Case 8:18-cv-03222-PWG Document 1 Filed 10/17/18 Page 7 of 8

i) Awarding such other and further relief as the Court may deem just

and fair.

I, Henry Saunders declare under penalty of perjury under the laws of the
United States of America that the foregoing is true and correct. 28 USC

§ 1746(1)
_ 45
Executed on: October [é;" , 2018
Byi ‘/7[@\/?~7' ->AF)MS’ / iq §€WD¢#;

He Sa ride
my u rs ZZL// pti/lwe D/-` wAI-L“S 07
BDWM:”/ MD 2137/g

'ZDZ. gé §/, 909/5

Enclosed: Exhibits

7of8

Case 8:18-cv-03222-PWG Document 1 Filed 10/17/18 Page 8 of 8

CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing has been furnished by USPS Certitied Mai| postage

prepaid, this Z§-;`f'-’- day of October 2018 to:

CAPITAL ONE BANK c/o
CORPORATION SERVICE COMPANY
100 SHOCKOE SLlP

ZND FLOOR

RICHMOND, VA 23219

Stephen Crawford, CFO-CAPITAL ONE BANK c/o
CORPORATION SERVICE COMPANY

100 SHOCKOE SLIP

2ND FL()OR

RICI-IMOND, VA 23219

Mailed by: ,.-~/lévr/ ;;c@¢»¢:)’
Henry Saunders

A;WU/ %¢QUNDE)¢§

ZZL// gina/66 0(" UNL¢’§ €"‘)*?-7
g?Jw/z-‘/ /VID 207/§

@ 102 .- <Zé¢/. 923/§

80f8

%

